*343Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Concurro con el resultado al que llega la mayoría en este caso, pero creo que para arribar al mismo no es nece-sario ni prudente hacer los reiterados pronunciamientos sobre la discreción del Fiscal que emite motu propio la ma-yoría en su opinión.
La Regla 24(c) de Procedimiento Criminal de Puerto Rico, 34 L.P.R.A. Ap. II, claramente dispone que cuando un magistrado hace una determinación de que existe causa probable por un delito inferior al imputado, el Ministerio . Público puede ir en alzada ante un magistrado de catego-ría superior del Tribunal de Primera Instancia. Hemos re-suelto que esa opción que tiene el Fiscal de presentar el asunto otra vez ante un magistrado de categoría superior no constituye una apelación, sino que es más bien una se-gunda oportunidad que la ley le confiere al Ministerio Pú-blico para obtener la determinación de causa probable que interesa. Pueblo v. Cruz Justiniano, 116 D.P.R. 28 (1984); Pueblo v. Tribunal Superior, 96 D.P.R. 237 (1968).
En vista del claro mandato de las reglas, que este Tribunal ha avalado, es evidente que el Tribunal de Distrito no podía seguir adelante con sus procedimientos en este caso una vez el Fiscal había ido en alzada ante el Tribunal Superior. Resolver lo contrario ciertamente sería menosca-, bar el derecho de origen estatutario (Pueblo v. Martínez Torres, 116 D.P.R. 793 (1986)) que nuestro ordenamiento le reconoce al Ministerio Público de acudir en alzada cuando un magistrado no determina causa probable por el delito que entiende procedente.
Lo anterior me parece razón suficiente para disponer de este caso. No es necesario abundar sobre las supuestas fa-cultades del Ministerio Público como lo hace la mayoría en su opinión. En ésta reiteradamente se resalta que son los *344fiscales adscritos al Departamento de Justicia los que tie-nen la potestad para procesar criminalmente a los que han violado las leyes penales del país. Se dice que los fiscales tienen “derecho a ejercer discreción para acusar o no”; que “tienen discreción para presentar o no el pliego acusatorio, aun cuando haya habido una autorización judicial para ello”; que aunque un tribunal haya determinado causa probable luego de una vista preliminar, “el fiscal tiene discre-ción para no seguir adelante con los cargos”, y se resuelve expresamente que si un tribunal determina causa probable en vista preliminar por un delito inferior al imputado, el tribunal puede seguir adelante con el juicio en su fondo solamente “cuando el Ministerio Público acceda al encausamiento”.
Estas expresiones repetidas tantas veces y dichas sin precisar nada más pueden dar lugar a serios equívocos. Pueden dejar la errónea impresión de que la función de acusar y procesar del Ministerio Público es meramente po-testativa, que la discreción que se tiene es absoluta o que la facultad que se posee puede ejercerse indiscriminadamente.
Es cierto que lo fiscales no están compelidos a proseguir adelante con los cargos correspondientes en todos los casos de actividad criminal que investigan. En ocasiones pueden decidir que no han de acusar. Pero, como claramente se preceptúa en la Regla 24(b) de Procedimiento Criminal, 34 KP.R.A. Ap. II, la decisión de no presentar una acusación tiene que estar fundamentada en una causa justificada. No puede ser una decisión meraménte discrecional. La lla-mada “discreción” del fiscal está enmarcada dentro de los términos del Código Político que regula sus funciones. Dicho código expresa en términos claros y tajantes que “[s]erá el deber de cada Fiscal el procesar a todos los delin-cuentes por crímenes y delitos de que pueda conocer bajo la autoridad del Estado Libre Asociado”. 3 L.P.R.A. sec. 95. Lo *345medular, pues, no es que el Ministerio Público pueda en ocasiones, por causa justificada, decidir no presentar una acusación, sino más bien que de ordinario tiene la obliga-ción de hacerlo.
Las innecesarias expresiones de la mayoría sobre este asunto no hacen esta importante distinción. Están formu-ladas de modo tan general que resultan ser, cuando menos, imprecisas. Un ejemplo claro de ello es el uso que hace la mayoría de Pueblo v. Lebrón Lebrón, 116 D.P.R. 855 (1986), como precedente. La mayoría cita dicha decisión para apo-yar su afirmación de que aun cuando un tribunal haya de-terminado causa probable “el Fiscal tiene discreción para no seguir adelante con los cargos”. Opinión mayoritaria, pág. 339. Pero si se examina cuidadosamente dicha deci-sión, se comprobará que ello no fue lo que allí resolvimos. En Pueblo v. Lebrón Lebrón, supra, decidimos que la deter-minación de un tribunal en la vista preliminar de que no había causa probable para acusar debido a la incapacidad mental del imputado no era final y, por lo tanto, no impedía al Ministerio Público acudir en alzada para buscar una nueva determinación judicial sobre la alegada inimputabilidad. En el curso de esa decisión, por vía de dicta, y reconociendo por implicación la existencia de causa justificada, reiteramos que la presentación de prueba sobre la incapacidad mental en la vista preliminar tenía un pro-pósito válido porque, si en efecto existía úna situación de incapacidad, podía persuadirse al Ministerio Público de ello y éste entonces decidir “que no debe proseguir ade-lante con los cargos”. Esta expresión nuestra en Pueblo v. Lebrón Lebrón, supra, es, por evidentes razones, muy dis-tinta a lo que la mayoría ahora formula apoyándose en dicho caso.
Son imprecisiones como ésta —y lo innecesario de los pronunciamientos sobre la supuesta discreción del Minis-*346terio Público— lo que me impide estar conforme con la opi-nión mayoritaria.
Este Tribunal no debe aventurarse a hacer pronuncia-mientos como los aludidos, particularmente en esta época que vivimos en la que cunde la criminalidad, y la corrup-ción, para no dar lugar a que alguna vez pueda intentarse justificar la falta de rigor en el cumplimiento de los deberes públicos sobre la base de que el Tribunal Supremo admite la discrecionalidad de la función acusatoria.